 

 

Case 3:21-cv-00042-DHB-BKE Document8 Filed 08/04/21 Page1of1

IN THE UNITED STATES DISTRICT COURT.

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION <2
MARCUS ANTHONY TERRELL, | A.

Plaintiff,

Vv. CV 321-042

)
)
)
)
)
)
WARDEN ANTONIO CALDWELL; )
MEDICAL MENTAL HEALTH )
COUNSELORS; MS. WATSON, Deputy )
Warden of Care and Treatment; MS. JANE _ )
DOE, Deputy Warden of Care and Treatment; )
UNKNOWN INSURANCE PROVIDERS; _ )
)

)

)

)

MS. GREER, Unit Manager; and MEDICAL
DIRECTOR of JOHNSON,

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 7.)
Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge as

its opinion and DENIES Plaintiff's motion for injunctive relief. (Doc. nos. 3-1, 3-2.)

SO ORDERED this 7 day of August, 2021, at Augusta, Georgia.

fasts LoS)-

UNITED STATES DISTRICT JUOGE

 
